Citation Nr: 1422798	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-14 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and J.O.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to June 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In that rating decision, the RO reopened the previously denied claim but denied the claim for service connection on the merits.  The Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In April 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

The reopened claim of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A May 1996 rating decision denied service connection for hearing loss.  The Veteran did not appeal that decision, and no new and material evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the May 1996 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for hearing loss.


CONCLUSION OF LAW

1.  The May 1996 RO decision, which denied the Veteran's claim of service connection for hearing loss, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1995).  

2.  New and material evidence has been submitted, and the Veteran's claim for entitlement to service connection for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for hearing loss was initially denied by a rating decision in May 1996.  The Veteran did not file a notice of disagreement or submit relevant evidence within one year of notification of that decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the decision became final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1995).  
; 
If a claim of entitlement to service connection has been previously denied, and the decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence is presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In the May 1996 rating decision, the RO denied the Veteran's claim of service connection for hearing loss because the evidence of record did not show audiometric findings which met the criteria for a grant of service connection for defective hearing.  See 38 C.F.R. § 3.385 (2013).  The evidence considered included the Veteran's service treatment records (STRs), to include hearing test results from his separation examination.

Evidence received since that decision includes a March 2011 VA audiological examination and the Veteran's testimony at the April 2014 Board hearing.  At the hearing, the Veteran and his representative contended that the March 2011 VA examination results may not be an accurate representation of the Veteran's hearing, and the Veteran indicated that his hearing may have worsened since the VA exam. The Veteran also described his in-service working conditions, with the military occupational specialty of jet aircraft mechanic, that involved exposure to a lot of loud noises, including airplanes running idle which would produce ground-shaking noise.  This new evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied service connection claim for hearing loss.  Thus, new and material evidence has been received, and the matter is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.


ORDER

New and material evidence having been presented, the claim of service connection for hearing loss is reopened, and to this extent only, the appeal is granted.



REMAND

The Board finds that additional development is required before the Veteran's claim of service connection for hearing loss is decided.

As discussed above, the Veteran and his representative, at the April 2014 
Board hearing, indicated that the March 2011 VA audiological examination results may not be an accurate representation of the Veteran's hearing, and the Veteran suggested that his hearing could have worsened since that exam.  Therefore, the Board finds that a new examination would aid in adjudicating the claim.

At the hearing, the Veteran's representative stated that the Veteran had been to a couple of hearing tests at VA, but besides the March 2011 VA audiological examination results and the STRs, no other hearing test records are associated with the claims file.  Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any pertinent VA treatment records that are not already of record.

2.  Then, schedule the Veteran for a VA audiological examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present hearing loss.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

The examiner should specifically indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent).  

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present hearing loss as to whether it is at least as likely as not (50 percent or greater probability) that is etiologically related to active service, including exposure to loud noise.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian with regard to his complaints of noise exposure in service.

The complete rationale for all opinions expressed must be provided.

3.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


